           Case 6:20-cv-00788-MC                 Document 19            Filed 06/11/21         Page 1 of 3




                                IN THE UNITED STATES DISTRICT COURT

                                      FOR THE DISTRICT OF OREGON

LINDSAY M.,1

                   Plaintiff,                                                        Civ. No. 6:20-cv-788-MC

         v.                                                                          OPINION AND ORDER

COMMISSIONER OF SOCIAL SECURITY,

            Defendant.
_____________________________

MCSHANE, Judge:

         Plaintiff brings this action for judicial review of the Commissioner’s decision denying her

application for disability insurance benefits. This court has jurisdiction under 42 U.S.C. §§

405(g) and 1383(c)(3). On May 5, 2017, Plaintiff filed an application for benefits, alleging

disability as of that date. Tr. 15.2 After a hearing, the administrative law judge (ALJ) determined

Plaintiff was not disabled under the Social Security Act. Tr. 15-30.

         In the written opinion, the ALJ provided numerous reasons supporting a finding that

Plaintiff was not credible as to the extent of her limitations. Tr. 22-23. For example, the ALJ

noted that although Plaintiff alleged she quit working due to her impairments, the record

indicated she was terminated because her employer determined it wanted to replace Plaintiff with

1
  In the interest of privacy, this opinion uses only the first name and the initial of the last name of the non-
governmental party in this case.
2
  “Tr” refers to the Transcript of Social Security Administrative Record provided by the Commissioner.

1 – OPINION AND ORDER
           Case 6:20-cv-00788-MC                Document 19           Filed 06/11/21        Page 2 of 3




a nurse. Tr. 22. The ALJ also noted Plaintiff’s allegations were inconsistent with the fact that she

was the primary caregiver for her four-year-old daughter. Tr. 22 (“Clearly, the claimant was

attending to the care of their daughter, at least while her husband was working, which

significantly impacts her allegations of extreme functional restriction.”). Plaintiff does not

challenge those findings on appeal.3

         The ALJ also discussed lay witness evidence provided in a third-party function report

submitted by Plaintiff’s husband. Tr. 21. Plaintiff’s lone argument here is that the ALJ erred in

failing to explicitly reject the statement from Plaintiff’s husband.

         The ALJ was obligated to provide “germane reasons” for rejecting lay testimony like that

of Plaintiff’s husband. Lewis v. Apfel, 236 F.3d 503, 511 (9th Cir. 2001). Plaintiff’s husband’s

June 25, 2017 third party function report essentially mirrored Plaintiff’s statements provided in

her own function report dated the next day. Tr. 261-68; tr. 269-76. As noted, the ALJ provided

clear and convincing reasons, supported by substantial evidence in the record, for finding

Plaintiff’s own statements not credible as to her limitations. Therefore, even assuming the ALJ

erred in not providing a germane reason to reject the evidence from Plaintiff’s husband, any error

is harmless as it was “inconsequential to the ultimate disability determination.” Molina v. Astrue,

674 F.3d 1104, 1112 (9th Cir. 2012) (citations omitted) (superseded by regulation on other

grounds as stated in Sisk v. Saul, 820 Fed. Appx. 604, 606 (9th Cir. 2020)).

         Molina is directly on point. As in this case, the ALJ provided clear and convincing

reasons for finding that Plaintiff not credible as to the extent of her limitations. Id. at 1112-1113.

There, as here, the ALJ noted third party statements from Plaintiff’s family members in the

written opinion. Tr. 1114-1115. There, as here, “the ALJ erred in failing to explain her reasons

3
  The ALJ made multiple other findings supporting the credibility determination. As Plaintiff does not challenge
those findings, the Court need not delve further into that analysis other than to note those findings apply equally well
to the evidence submitted from Plaintiff’s husband.

2 – OPINION AND ORDER
         Case 6:20-cv-00788-MC         Document 19       Filed 06/11/21     Page 3 of 3




for disregarding the lay witness testimony[.]” Id. at 1115. The Molina court held: “Although the

ALJ erred in failing to give germane reasons for rejecting the lay witness testimony, such error

was harmless given that the lay testimony described the same limitations as Molina’s own

testimony, and the ALJ’s reasons for rejecting Molina’s testimony apply with equal force to the

lay testimony.” Id. at 1122. So too here. Even assuming the ALJ erred, any error is harmless. The

Commissioner’s final decision is therefore AFFIRMED.

IT IS SO ORDERED.

       DATED this 11th day of June, 2021.

                                             _______/s/ Michael J. McShane________
                                                     Michael McShane
                                                 United States District Judge




3 – OPINION AND ORDER
